Case

8:18-cr-00492-JDW-JSS Document 95 Filed 10/18/19 Page 1 of 1 PagelD 328

UNTTED STATES METRECT COnRT

 

MIDDLE DUSTRECT oF FlORTDA

 

TAMPA NrvTeToeN,

 

aoe eee

 

 

 

 

 

Uncked Sturkes of Amecica .
vs. Cose No.2 Bs 1B-CR~499-TA 7 TSS
Denald | sssel| *

 

Ty

L

 

 

 

_ Ndlbice 9 F DePoult/ Motion te D ‘smi SS.

 

 

 

A Her

QL ‘kes ©

prable Cont oF

fi

De Peake. Nenad Dassell in ose hase adit
phe Uncred Srredés Ao haalr chabas
tho Unrbed States to Cesoand “bo

aN Ses »* irecTbiaa,

 

DeoFen ka

 

—,

Appear Th

as Mor ion “be Remeave Fehoca\ Delminer And Jor

 

oF Ae C

 

- Aeeasgnmeat—on tht Tadickeent wan 10 AayS

 

act Orrec_doded September 3010/4. La Seppast

 

 

 

 

 

 

 

 

 

 

 

 

 

oF dhe motion te Delenbante Stites?
The ta ho Shes bee debvala on Anis Couck’s _
Ochec ag Ae alottedr Jd days Pac ‘ute Pespanse ended Or
ole NG te. war _/0 Lsines§ days Prom
Ao Count order. The \astact mation 15 sulted on Dateless 15,d014.
Me Der 7 * Ahrs \
Cous* c+ lAporn 1S motion anh Comave tno Ferera\
Detained lodaod daanst him,

 

 

 

 

 

 

 

 
